Rose, J.
Appeal from an order of the Supreme Court (O’Shea, J.), entered October 4, 2002 in Tioga County, which granted plaintiffs’ motion for a protective order.
When this matter was last before us, we found that the only pertinent issue of fact concerning the effectiveness of plaintiffs’ quitclaim deed was whether or not defendant accepted the deed (284 AD2d 717, 718 [2001]). Subsequently, at his deposition, one of the plaintiffs was unable to recall signing the deed, but acknowledged that the signature appeared to be his. When defendant then sought further disclosure as to the deed’s execution, Supreme Court found no relevant issue of fact as to the deed’s execution and granted plaintiffs’ motion for a protective order. As defendant sought information neither relevant nor necessary to resolving the only issue remaining for trial, we find that Supreme Court did not abuse its considerable discretion in controlling disclosure (see e.g. Mitchell v Stuart, 293 AD2d 905, 906 [2002]).
Cardona, P.J., Crew III, Carpinello and Lahtinen, JJ., concur. Ordered that the order is affirmed, with costs.